Mr. Justice Hill
delivered the opinion of the court:
This action involves the validity of certain irrigation district taxes upon certain lands included in an irrigation district organized under our former irrigation district act, approved April 12th, 1901.
Soon after the approval of this act, which contained an emergency clause, the defendant in error, in conjunction with many other landowners, signed and caused to be presented to the board of county commissioners of Montezuma county a petition praying for the organization of the Montezuma Valley Irrigation District. The boundaries of the pro*401posed district as set forth in the petition, included eighty acres of land owned by the defendant in error. The county commissioners duly considered the petition, made certain findings of fact, and, following the procedure prescribed by the act, after the election therefor, declared the district as such duly organized under date of December 4th, 1901. Its boundaries as defined by the board included the above lands of the defendant in error. She paid irrigation district taxes thereon for two years. Prior to the institution of this suit the district had contracted a large bonded indebtedness for a water system.
The regluarity of the proceedings relative to the organization of the district and the issuance of the bonds (the evidence of this indebtedness) was duly confirmed by decree of the district court upon May 12th, 1906, as provided for by the act. No exception was taken to, or appeal from, this decree; no question is raised concerning the regularity of any of these proceedings.
Upon August 22nd, 1907, which was more than six years after the organization of the district and more than one year after the date of the decree of confirmation, .the defendant in error instituted this suit to restrain the district board, the county treasurer, and the county assessor, from levying and collecting irrigation district taxes uopn these lands. She also prayed the court to decree that they are no- part of the district. As grounds for this relief she alleges that- prior to the organization of the district, and during all times since, there were ditches • constructed of sufficient capacity to water these lands, and that waters from certain natural springs and seepage were and had been so appropriated by this plaintiff and her grantors to water the said lands, and they were at all times mentioned watered and irrigated from said natural springs and seepage by and through said ditches. She also alleges, and it is conceded, that the district was not organized or formed to purchase, acquire, lease or rent the plaintiff’s alleged ditches or water rights acquired from said natural *402springs, seepage or otherwise, and that the district has never made purchase of any of them.
Numerous defenses were presented, including that of estoppel. The relief prayed for was granted. The defendants bring the case here for review upon error.
The pleadings as well as the facts necessary to consider are substantially the same as those in case No. 7197, The Montezuma Valley Irrigation District, et al v. George M. Dongenbaugh decided at this term. For the reasons there stated the judgment is reversed and the cause remanded with instructions to dismiss the action at the cost of the plaintiff.

Reversed.

Chief Justice Musser and Mr. Justice Gabbert concur.